DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Response to Amendment
The Amendment filed on February 4, 2022 has been entered. 
Claims 17-18 have been canceled. 
Claims 19-20 have been added.
Claims 1-16 and 19-20 are pending in this application. 

Drawings
The drawings were received on April 30, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A method for use in a wireless transmit/receive unit (WTRU) (Paragraph [0015]: “To solve the foregoing problem, an embodiment of the present invention provides a machine-type communication (MTC) apparatus. The MTC apparatus may comprise: a transceiver to receive information on a specific number of downlink control channels which are bundled and receivable on a plurality of downlink subframes; and a processor to control the transceiver to determine a position of a downlink subframe in which reception of the bundle of the specific number of downlink control channels is to be finished according to a time division duplex (TDD) uplink/downlink configuration.”
The Examiner finds the transceiver of the MTC apparatus teaches the claimed “WTRU”.), the method comprising:
. . . downlink control information (DCI) including information indicating a grant for a physical downlink shared control channel (PDSCH) transmission and information indicating physical uplink control channel (PUCCH) resources [in a subsequent subframe] (Paragraph [0073]: “The physical channels in 3GPP LTE may be classified into data channels such as PDSCH (physical downlink shared channel) and PUSCH (physical uplink shared channel) and control channels such as PDCCH (physical downlink control channel), PCFICH (physical control format indicator channel), PHICH (physical hybrid-ARQ indicator channel) and PUCCH (physical uplink control channel).”
Paragraph [0079]: The control information transmitted through the PDCCH is denoted downlink control information (DCI). The DCI may include resource allocation of PDSCH (this is also referred to as DL (downlink) grant), resource allocation of PUSCH (this is also referred to as UL (uplink) grant), a set of transmission power control commands for individual UEs in some UE group, and/or activation of VoIP (Voice over Internet Protocol).”
Paragraph [0080]: “In step 608 of path A, the UE may transmit the UCI using specific resources in a PUCCH in the subsequent subframe when the DCI trigger is received in the 
The Examiner finds the control information transmitted through the PDCCH being denoted as downlink control information (DCI) as disclosed in You teaches the claimed “downlink control information (DCI)”. The Examiner further finds the resource allocation of PDSCH (i.e., the DL (downlink) grant) and resource allocation of PUSCH (i.e., the UL (uplink) grant) being used to access specific resources in a PUCCH in a subsequent subframe as disclosed in You teaches the claimed “downlink control information (DCI) including information indicating a grant for a physical downlink shared control channel (PDSCH) transmission and information indicating physical uplink control channel (PUCCH) resources [in a subsequent subframe]”.); . . . and
transmitting, in the first subframe, first ACK/NACK information (Paragraph [0045]: “The controller/processor 359 is also responsible for error detection using an ACK and/or NACK protocol to support HARQ operations.”).

Regarding claim 1, Nayeb Nazar et al. (U.S. Patent Application Publication No. 2011/0243066 A1) discloses: A method for use in a wireless transmit/receive unit (WTRU) (Paragraph [0041]: “As shown in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102 a, 102 b, 102 c, 102 d”.), the method comprising:
receiving, in a first subframe, downlink control information (DCI) including [ ] a physical downlink shared control channel (PDSCH) transmission and information indicating physical uplink control channel (PUCCH) resources; . . . and
transmitting, in the first subframe, first acknowledgement (ACK)/negative ACK (NACK) information in a PUCCH transmission (Paragraph [0152]: “Without limiting any disclosed embodiment, to refer to any DL transmission for which the UE is expected to transmit HARQ ACK/NACK feedback, the term “DCI and/or PDSCH” may be used hereafter and shall be understood to at least include any successfully decoded DCI on a PDCCH that indicates either a PDSCH assignment and/or control information such as (de)activation of a previously configured DL assignment and/or UL grant, and any PDSCH transmission for which the UE attempted decoding using a HARQ process.”
Paragraph [0153]: “When referred to herein, the term “PUCCH resource” may generally include either the PUCCH indices (or index), the PUCCH transmission format (or transmission method e.g., format 1/1a/1b, format 2/2a/2b, DFT-S-OFDM or format 3), the PUCCH ACK/NACK location (e.g., RB, orthogonal sequence index, cyclic shift), the number of HARQ ACK/NACK bits carried in the format (including bits implicitly derived e.g., using channel selection), also possibly the use of a scrambling code for the transmission or any of those in combination.”
Paragraph [0154]: “When referred to herein, the term ‘dynamic PUCCH allocation method’ may refer to a method by which a UE may determine PUCCH resource to use based on the control signaling received in the subframe for which HARQ ACK/NACK may be transmitted. An example of such method is the use of a rule based on the first CCE of the decoded DCI (a reference DCI) similar to the LTE R8 or LTE R9 PUCCH resource allocation.”
Paragraph [0157]: “In an embodiment, considering only PDSCH assignments, a UE may successfully decode at least one DCI for a PDSCH transmission in a given sub-frame, determine, from a field of said DCI, a number of PDSCH assignments for said sub-frame. The UE may also determine, based a comparison of the number of successful DCIs with the indicated number of PDSCH assignment for said sub-frame, whether it has missed a DCI (e.g., whether the number of successful DCIs is less than the indicated number) or has had a false 
Paragraph [0158]: “In an embodiment, any DCI for which the UE is expected to transmit HARQ ACK/NACK feedback may be considered. For example, the number of successful DCIs may include control signaling for which the UE is expected to transmit HARQ ACK/NACK feedback.”
Paragraph [0159]: “Upon determining which UCI and/or feedback data to transmit to a base station (e.g., an eNodeB) using PUCCH, a UE may determine the particular PUCCH resources to be used to transmit such UCI and/or feedback data. In an embodiment, a UE may determine a PUCCH resource from a set of possible PUCCH resources as well as the number of HARQ ACK/NACK information bits to transmit. The selected resource may be used, for example, to transmit HARQ ACK/NACK feedback for at least one DL transmission (e.g., DCI and/or PDSCH) in a given sub-frame based on at least one, and in an embodiment a combination of any, of several criteria.”
The Examiner finds successfully decoding at least one DCI for a PDSCH transmission in a given sub-frame, determine, from a field of said DCI, a number of PDSCH assignments for said sub-frame, and upon determining which UCI and feedback data to transmit to a base station (e.g., an eNodeB) using PUCCH, a UE may determine a PUCCH resource from a set of possible PUCCH resources as well as the number of HARQ ACK/NACK feedback for the at least one DL transmission (e.g., DCI and/or PDSCH) in a given sub-frame as disclosed in Nayeb Nazar teaches the claimed “receiving, in a first subframe, downlink control information (DCI) including [ ] a physical downlink shared control channel (PDSCH) transmission and information indicating physical uplink control channel (PUCCH) resources; . . . and transmitting, in the first subframe, first acknowledgement (ACK)/negative ACK (NACK) information in a PUCCH transmission”).


Independent claim 9 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 9 is allowable for the same reasons as set forth above in claim 1. 
Specifically, You et al. (U.S. Patent Application Publication No. 2016/0165579 A1) teaches the claimed “transceiver” and “processor” (see You ¶ 15) in addition to the similar limitations recited above in claim 1. 
Nayeb Nazar et al. (U.S. Patent Application Publication No. 2011/0243066 A1) teaches the claimed “transceiver” and “processor” (see Nayeb Nazar ¶ 52) in addition to the similar limitations recited above in claim 1.
However, the Examiner finds You and Nayeb Nazar do not teach or suggest the claimed “transceiver is configured to receive, in a first subframe, downlink control information (DCI) including information indicating a grant for a physical downlink shared control channel (PDSCH) transmission and information indicating physical uplink control channel (PUCCH) resources; the transceiver is configured to receive, in the first subframe, the PDSCH transmission based on the information indicating the grant; and the processor and the transceiver are configured to transmit, in the first subframe, first acknowledgement (ACK)/negative ACK (NACK) information 
	Claims 2-8, 10-16 and 19-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112